DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 September 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the heatsink 36 of Matsui is separate from its channel (pg. 6). The Office disagrees, since the heatsink itself can be understood as forming the contours of the pathway that define what the channel is. The Office finds that the claim need not be interpreted so narrowly. Therefore, the Office finds Applicant’s remarks about Matsui teaching away from using the channel as a heat sink (pgs. 6–7) are moot. The new rejections of claims 17–20 involve not altering Matsui so that the channel itself is the heatsink, but rather, altering Matsui so that its heat sink and the upper component of Chavan form the channel.
Regarding claim 6, Applicant argues that Matsui, Chavan, and Yamaguchi do not disclose the channel being formed by the upper and lower components. The argument is unpersuasive because “lower component” is broad enough to read on, for example, the heat sink 36 of Matsui, since it rests on the lower portion of the channel (visible in fig. 6).
The Office encourages Applicant to narrow claims 17 and/or 18 by further defining the relationship between the semiconductors, the lower component, and the chassis.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1–5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Pub. 2012/0006811) in view of Chavan et al. (US Pub. 2014/0014649).
Claim 1: Matsui discloses an induction cooker device (title) comprising:
a chassis (21) having an underside portion that is provided with one or more openings (see the airflow arrow going up into 32 in fig. 6); and
a fan (32) that is adapted to draw air along an airflow path (33) that extends along an enclosed channel (ibid.); and
and one or more semiconductors mounted to the enclosed channel (38; para. 71, “e.g., an IGBT,” which is a type of semiconductor; see fig. 4), wherein at least a portion of the channel is a heatsink (36) for the one or more semiconductors attached thereto.
Matsui does not explicitly disclose a discharge vent, although one appears to be depicted on the left side of fig. 7 in front of the arrows.
However, discharge vents for these arrangements are already known, as for example shown in Chavan (85).
It would have been obvious to one of ordinary skill in the art to add the discharge vent taught by Chavan to Matsui to allow hot air to escape the chassis to better facilitate cooling.
Claim 2: Matsui modified by Chavan discloses its fan including a discharge opening (Matsui: at the left part of 32 in fig. 4) connected to the airflow path such that air is drawn through the discharge opening along the airflow path to the discharge vent (Matsui: evident from fig. 4).
Claim 3: Matsui suggests a discharge vent provided by an end wall of the chassis (see in front of the arrows of fig. 7) and Chavan discloses its discharge vent being provided by an end wall of its chassis (see 85 at side wall 10 in fig. 2).
Claim 4: Matsui does not disclose its enclosed channel including a channel opening that is located adjacent to the end wall of the chassis. Instead, Matsui’s duct 33 seems to end a reasonable degree before any end wall.
However, Chavan discloses its enclosed channel including a channel opening (81) that is located adjacent to the end wall of the chassis (i.e. 81, 85).
It would have been obvious to one of ordinary skill in the art to reshape the enclosed channel of Matsui to include the channel opening adjacent to the end wall of the chassis taught by Chavan to maximally dedicate the cooling effect to within the channel.
Claim 5: Matsui discloses its enclosed channel being provided with a lower component (36).
Matsui does not disclose its enclosed channel being provided by an upper component, with the upper component forming a cover that, together with the lower component, forms the airflow path.
However, Chavan discloses the enclosed channel being provided by an upper component (76, 77, 78) and a lower component (perhaps 54, but nonetheless shown at the base of 72 in fig. 2), with the upper component forming a cover that, together with the lower component, forms the airflow path (para. 32 discusses 76, 77, 78 forming an inverted U-shape above a bottom).
It would have been obvious to one of ordinary skill in the art to add the upper component taught by Chavan to the lower component of Matsui to increase the airflow within the channel to further engender heat exchange and cooling.
Claim 9: Matsui discloses a cooling airflow path associated with an induction coil assembly of the device (see fig. 7, the part between 37 and upper 33) does not co-mingle or share an air path with the airflow path associated with the semiconductors (fig. 7, the part between 37 and lower 33).
Commentary: Should Applicant narrow the claim such that the fan only supplies air to the channel with the semiconductors, the Office will likely argue that confining the fan to the role of supplying air to this channel would be an obvious for dedicating the element to that task, and possibly cite to Kim (US Pub. 2008/0142512) or a similar reference as teaching or suggesting this feature.  
Claims 6–8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavan as applied to claims 5 and 1 above, respectively, and further in view of Yamaguchi et al. (US Pub. 2004/0149752).
Claims 6 and 16: Neither Matsui nor Chavan not explicitly disclose their lower components including spaced apart fins that extend in a direction of the airflow path.
However, Matsui strongly suggests that fins of this sort are what heatsink 36 is in fig. 4 with the lines depicted parallel to the airflow.
Furthermore, Yamaguchi is highly analogous art and discloses a similar component (36) having spaced apart fins (36a) that extend in a direction of an airflow path (109, see fig. 4). Of interest, Yamaguchi also discloses a semiconductor 34 mounted on the cooling fin member 36 (see para. 49 and fig. 3).
It would have been obvious to one of ordinary skill in the art to construct heatsink 36 of Matsui to have the spaced apart fins of Yamaguchi as this is a well-known heatsink design.
Claim 7: Yamaguchi discloses its spaced apart fins, constructed to be the claimed lower component shown in Matsui, being formed from aluminum (para. 49, “aluminum”).2Application No. 16/799,700 Docket No.: 33633/40036A
Claim 8: Matsui discloses the one or more semiconductors being mounted to the lower component (para. 71, “switching element 38 . . . is attached to a heatsink 36”).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavan and Yamaguchi as applied to claim 16 above, and further in view of Ippoushi et al. (US Pub. 2009/0114372).
Claim 17: Matsui modified by Yamaguchi does not disclose that no other structure is present in the channel with the airflow path occupied by the spaced apart fins because the channel is open to also include the semiconductors.
However, Ippoushi discloses an arrangement with many features in common with the cited prior art, including an enclosed channel (2, 3) and one or more semiconductors (6), wherein at least a portion of the channel is a heat sink for the one or more semiconductors (heat-transfer container 3). Ippoushi further discloses that no other structure is present in the channel with the airflow occupied by spaced apart fins 7.
It would have been obvious to one of ordinary skill in the art to use the upper component of Chavan to confine the enclosed channel to the spaced apart fins, to adopt an arrangement like that suggested by Ippoushi, to enhance its heat sink effect.
Claim 18: Matsui modified by Yamaguchi does not disclose that the one or more semiconductors are mounted to an outer surface of the enclosed channel external to the airflow, wherein the outer surface is an opposing face to the spaced apart fins, because the semiconductor of Yamaguchi shares the channel with the spaced apart fins.
However, Ippoushi discloses an arrangement with many features in common with the cited prior art, including an enclosed channel (2, 3) and one or more semiconductors (6), wherein at least a portion of the channel is a heat sink for the one or more semiconductors (heat-transfer container 3). Ippoushi further discloses that the one or more semiconductors are mounted to an outer surface of the enclosed channel external to the airflow (see 6 in fig. 2(b)), wherein the outer surface is an opposing face to spaced-apart fins (see 6, 3, and 7 in fig. 2(b)).
It would have been obvious to one of ordinary skill in the art to use the upper component of Chavan to confine the enclosed channel to the spaced apart fins, to adopt an arrangement like that suggested by Ippoushi, to enhance its heat sink effect.
Claim 20: Matsui modified by Yamaguchi does not disclose the one or more semiconductors being mounted to an opposing surface of the lower component external to the airflow.
However, Ippoushi discloses an arrangement with many features in common with the cited prior art, including an enclosed channel (2, 3) and one or more semiconductors (6), wherein at least a portion of the channel is a heat sink for the one or more semiconductors (heat-transfer container 3). Ippoushi further discloses that its semiconductor (6) is mounted to an opposing surface external to the airflow (see 6 and 3 in fig. 2(b)).
It would have been obvious to one of ordinary skill in the art to use the upper component of Chavan to confine the enclosed channel to the spaced apart fins, to adopt an arrangement like that suggested by Ippoushi, to enhance its heat sink effect.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavan as applied to claim 2 above, and further in view of Ippoushi et al. (US Pub. 2009/0114372).
Matsui does not disclose an adaptor that connects the discharge opening of the fan with the airflow path, wherein the adaptor is formed from an elastomeric material to seal the air flow path.
However, it’s well understood that elastomeric material can be used to seal connect and seal a fluid pathway. Ippoushi discloses a heat sink that has fluid-flow pipes 15, connected to an inlet 1 and an outlet 4, formed from a rubber-made hose (para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art to include a rubber adapter to connect various parts forming the air flow path of Matsui, including the discharge opening of the fan with the air flow path, as suggested by Ippoushi, to ensure a sealed connection between the parts.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavan as applied to claim 5 above, and further in view of Kim et al. (US Pub. 2008/0142512).
Matsui does not disclose its lower component including an auxiliary outlet port that is formed at an angle relative to a direction of the airflow path.
However, Kim discloses a similar apparatus with a lower component (best modeled by 70 in fig. 5) including an auxiliary outlet port (the left side of 86 in fig. 5) that is formed at an angle relative to the direction of the flow path (given the flow path parallel to the fins of heat sink 70, this auxiliary outlet port is parallel thereto).
The advantage of this feature is that it guides a portion of the cooling air to the heating element of Kim, but one of ordinary skill in the art would understand that it could guide the cooling air to other heated parts within Kim’s case 10, which is analogous to Matsui’s chassis 21.
Therefore, it would have been obvious to one of ordinary skill in the art to add the auxiliary outlet port of Kim to the lower component of Matsui to direct cooling air to other parts within Matsui’s chassis 4.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Chavan as applied to claim 1 above, and further in view of Ippoushi.
Matsui modified by Chavan does not disclose the one or more semiconductors being mounted to the enclosed channel external to the airflow path.
However, Ippoushi discloses an arrangement with many features in common with the cited prior art, including an enclosed channel (2, 3) and one or more semiconductors (6), wherein at least a portion of the channel is a heat sink for the one or more semiconductors (heat-transfer container 3). Ippoushi further discloses that the one or more semiconductors are mounted to the enclosed channel external to the airflow path (see 6 and 3 in fig. 2(b)).
It would have been obvious to one of ordinary skill in the art to use the upper component of Chavan to confine the enclosed channel to the spaced apart fins, to adopt an arrangement like that suggested by Ippoushi, to enhance its heat sink effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761